DETAILED ACTION
This office action is in response to communication filed on 12/14/2021. Claims 1, and 11 -13 have been amended. Claims 8-10 and 15 -20 have been canceled. Claims 1-7 and 11-14 are pending on this application.  

Allowable Subject Matter
Claims 1-7 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Kang et al. Pub. No. 2017/0288294.
Fig. 2 to Fig. 5 of Kang et al. discloses an adjustable wireless accessible point (100) comprising: a base (150); a plurality of antenna modules (140, 160) movably disposed on the base (150) and for emitting or receiving wireless signals (paragraph 0003) ; and an antenna driving module (130) movably connected to the plurality of antenna modules (140) and for driving the plurality of antenna modules (140) to synchronously move (paragraph 0085) relative to the base (150).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach:  a linking assembly movably connected to the driving assembly and the plurality of antenna modules, and the driving assembly driving the 20plurality of antenna modules to synchronously or asynchronously move relative to the base by the linking assembly, the linking assembly comprising: a screw rod; and at least one linking component movably disposed on the screw rod 25and movably connected to the plurality of antenna modules, the driving assembly driving the screw rod to rotate so as to drive the at least one linking component to move along a longitudinal direction of the screw rod to drive the plurality of antenna modules to synchronously or asynchronously move 30relative to the base.


Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

12/29/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845